FILED
                                                         United States Court of Appeals
                          UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                            April 6, 2012
                            _______________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
JOHN GERALD TRUJILLO,

             Petitioner - Appellant,

v.                                                              No. 11-1436

PAMELA PLOUGHE, Warden, CTCF, et
al.,

             Respondents - Appellees.
                        _______________________________

                                        ORDER
                            _______________________________

Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.
                     _______________________________

       This matter is before the court on appellant’s petition for rehearing and suggestion

for rehearing en banc. The petition is granted for the limited purpose of amending the

previously filed order. The amended order, filed nunc pro tunc to February 7, 2012, is

attached to this order.

       The petition for rehearing en banc was transmitted to all of the judges of the court

who are in regular active service. As no member of the panel and no judge in regular

active service on the court requested that the court be polled, that petition is also denied.

                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk
                                                                                FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         February 7, 2012
                                      TENTH CIRCUIT
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court


 JOHN GERALD TRUJILLO,

           Petitioner - Appellant,

 v.                                                           No. 11-1436
                                                     (D.C. No. 1:09-CV-01712-REB)
 PAMELA PLOUGHE, Warden, CTCF;                                  (D. Colo.)
 THE ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

           Respondents - Appellees.


               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.


       John Gerald Trujillo, a state prisoner appearing pro se,1 seeks a certificate of

appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254

application for habeas corpus. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may



       * This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Trujillo is proceeding pro se, we construe his pleadings liberally.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also United States v. Pinson, 584
F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s] arguments
liberally; this rule of liberal construction stops, however, at the point at which we begin
to serve as his advocate.”).
be taken from a final order disposing of a § 2254 petition unless the petitioner first

obtains a COA). We deny Mr. Trujillo’s request and dismiss this matter.

                                   I.     BACKGROUND

       Mr. Trujillo was charged in three separate Colorado state cases with multiple

crimes involving the rape and kidnapping of three different women occurring on January

6, 1999, September 30, 1999, and July 30, 2000. After a Colorado state trial court

consolidated the three cases, a jury convicted Mr. Trujillo of second-degree kidnapping,

attempted first-degree sexual assault, third-degree sexual assault, two counts of second-

degree kidnapping of a victim of sexual assault, two counts of first-degree sexual assault,

attempted second-degree murder, attempted sexual assault, and sexual assault by

unwanted sexual contact by the actual application of physical force or violence. The state

court sentenced Mr. Trujillo to a term of 120 years to life in prison.

       The Colorado Court of Appeals (“CCA”) affirmed the judgment, and the Colorado

Supreme Court denied certiorari review. Mr. Trujillo filed a motion for post-conviction

relief pursuant to Colo. R. Crim. P. 35(c), asserting numerous claims of ineffective

assistance of counsel. The state trial court denied Mr. Trujillo’s motion, and the CCA

affirmed. The Colorado Supreme Court denied certiorari review.

       Mr. Trujillo filed an application for writ of habeas corpus in federal district court

on July 20, 2009. Four days later, a magistrate judge ordered Mr. Trujillo to file an

amended application because Mr. Trujillo had not identified specific claims for relief.

The magistrate judge also found that Mr. Trujillo’s application did not comply with Fed.

R. Civ. P. 8(a) because it did not contain “short and plain statements.” ROA, vol. 1 at 75.

                                              2
       Mr. Trujillo filed a written objection to the magistrate judge’s order, claiming he

needed additional pages to present his claims and that amending his application would

present a financial burden. The district court denied Mr. Trujillo’s objection, noting that

Mr. Trujillo’s application was 68 pages and that his claims were “repetitive and

unnecessarily verbose and confusing.” Id. at 84.

       Mr. Trujillo filed an amended application on September 14, 2009.2 He alleged

two claims—(1) a violation of his right to decide whether to testify or remain silent, a

claim arising from the consolidation of the three cases, and (2) a violation of his right to

effective assistance of counsel. His ineffective assistance of counsel claim included ten

subclaims: (a) failure to depose Detective Vince Berrera to obtain exculpatory evidence

about the connection between the three victims and the drug dealers whom Mr. Trujillo

had implicated while working as a confidential informant; (b) failure to obtain

exculpatory DNA evidence from one of the victims that would have proven that she lied

to the police about being raped; (c) failure to interview prosecution witnesses and obtain

their criminal histories; (d) failure to employ a medical forensic expert to testify about the

nature and age of the victims’ injuries; (e) failure to call Mr. Trujillo’s counselor as a

witness to testify about Mr. Trujillo’s fear of being home alone; (f) conceding to the

prosecution’s motion in limine to exclude evidence of the stabbing of one of the victims a

       2
         As a threshold matter, Mr. Trujillo argues that he was prejudiced by having to
amend his § 2254 application. When it denied this amended application, the district court
stated that many of his claims were vague and lacking in specificity. Mr. Trujillo argues
that the district court would not have denied his claims if it had considered his original
application. [id] But, after reviewing Mr. Trujillo’s filings, we conclude that he was
afforded full opportunity to allege and argue each of his ineffective assistance of counsel
subclaims and was thus not prejudiced by having to file an amended application.
                                              3
few days before she met Mr. Trujillo; (g) failure to impeach the testimony of certain

prosecution witnesses; (h) failure to make a closing argument; (i) failure to object to the

all-white jury consisting of 12 women and two men (two alternates); and (j) failure to call

two important rebuttal witnesses to testify.

       On January 13, 2010, the district court dismissed three of Mr. Trujillo’s subclaims

for ineffective assistance of counsel—(d), (e), and (g)—as procedurally barred. On June

16, 2011, the district court denied Mr. Trujillo’s application for writ of habeas corpus

with prejudice and found that there was “no basis on which to issue a certificate of

appealability.” ROA, Vol. 2 at 496.

       Mr. Trujillo filed an application for a COA limited to his claims of ineffective

assistance of counsel.

                                     II.    DISCUSSION

       To receive a COA, Mr. Trujillo must make “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). To make that showing, a petitioner must

demonstrate “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 483-84 (2000) (quotations omitted). When a district court dismisses a § 2254

petition on procedural grounds without reaching the underlying constitutional claim, a

petitioner is entitled to a COA only if he shows both that reasonable jurists would find it

debatable whether he had stated a valid constitutional claim and debatable whether the

district court’s procedural ruling was correct. Id. at 484.

                                               4
       In evaluating whether Mr. Trujillo has carried his burden, we undertake “a

preliminary, though not definitive, consideration of the [legal] framework” applicable to

each of his claims. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003). Mr. Trujillo is not

required to demonstrate that his appeal will succeed, but he must “prove something more

than the absence of frivolity or the existence of mere good faith.” Id. (quotations

omitted).

       To prevail on a § 2254 petition in the district court, a petitioner must show that the

state court’s decision on the merits “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States; or . . . was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1), (d)(2).

       A state court’s decision is contrary to clearly established federal law when “the

state court applies a rule different from the governing law set forth in [Supreme Court]

cases, or if it decides a case differently than [the Supreme Court has] . . . on a set of

materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002). A state

court’s decision is an unreasonable application of clearly established federal law when it

“identifies the correct governing legal principle from [the Supreme Court’s] decisions but

unreasonably applies it to the facts of the . . . case.” Id.

       A. Subclaims (d), (e), and (g) as Procedurally Barred

       The district court found that three of Mr. Trujillo’s subclaims were procedurally

barred. These subclaims were: (d) failing to employ a medical forensic witness to testify

that the victims’ injuries were days rather than hours old, (e) failing to present the expert

                                                5
testimony of Mr. Trujillo’s counselor, and (g) failing to impeach the credibility of certain

prosecution witnesses during cross-examination.

       A state prisoner generally may not raise a claim for federal habeas corpus relief

unless he “has exhausted the remedies available in the courts of the State.” 28 U.S.C.

§ 2254(b)(1)(A); see also Magar v. Parker, 490 F.3d 816, 818 (10th Cir. 2007)

(“Congress has emphatically directed us that habeas petitioners seeking relief in federal

court must first exhaust all available state court remedies . . . .”). A claim is exhausted

when it has been “fairly presented” to the state court. Wilson v. Workman, 577 F.3d

1284, 1294 (10th Cir. 2009) (en banc) (quotations omitted). To be “fairly presented,” the

substance of the claim must be raised in state court and the allegations and supporting

evidence must offer the state courts a fair opportunity to apply the controlling legal

principles to the facts bearing upon the constitutional claim. Id.

       In addition, in 28 U.S.C. § 2254 proceedings, federal courts “do not address issues

that have been defaulted in state court on an independent and adequate state procedural

ground, unless the petitioner can demonstrate cause and prejudice or a fundamental

miscarriage of justice.” Cummings v. Sirmons, 506 F.3d 1211, 1224 (10th Cir. 2007)

(quotations omitted). To show cause, a petitioner must demonstrate that “some objective

factor external to the defense impeded [his] efforts to comply” with state law. Murray v.

Carrier, 477 U.S. 478, 488 (1986). To show prejudice, a petitioner must demonstrate

that he suffered “actual prejudice as a result of the alleged violation of federal law.”

Coleman v. Thompson, 501 U.S. 722, 750 (1991). A fundamental miscarriage of justice

provides only “a narrow exception to the cause requirement where a constitutional

                                              6
violation has probably resulted in the conviction of one who is actually innocent of the

substantive offense.” Dretke v. Haley, 541 U.S. 386, 393 (2004) (quotations omitted).

       We note that, in Colorado, ineffective assistance of counsel claims are generally

considered in post-conviction collateral proceedings rather than on direct appeal. See

Ardolino v. People, 69 P.3d 73, 77 (Colo. 2003) (“In light of the considerations

potentially involved in determining ineffective assistance, defendants have regularly been

discouraged from attempting to litigate their counsels’ effectiveness on direct appeal.”);

People v. Thomas, 867 P.2d 880, 886 (Colo. 1994) (“[T]his court has expressed a

preference for having ineffective assistance of counsel claims brought in Crim. P. 35(c)

proceedings.”). Mr. Trujillo raised his ineffective assistance claims in state court through

post-conviction collateral attack.

       1. Subclaim (d)

       The only mention that Mr. Trujillo made of subclaim (d) in his brief to the CCA

challenging the trial court’s denial of post-conviction relief was his attorney’s “[f]ailure

to call ‘expert’ witnesses (medical) to testify.” ROA, Vol. 1 at 266. The CCA held that

“because [Mr. Trujillo] merely lists [this] argument[] without facts, argument, or

authority, we do not address [it] here.” Id. at 322. The district court decided that Mr.

Trujillo’s failure to articulate an argument before the CCA rendered subclaim (d)

procedurally defaulted. The district court further found that Mr. Trujillo had not

established cause and prejudice or that a failure to consider the claim would result in a

fundamental miscarriage of justice.



                                              7
       Mr. Trujillo appears to argue that there was cause for the procedural default

because he was limited by Colo. App. R. 28(g)’s 30-page limit and was thus unable to

present his argument to the CCA. But “pro se parties [must] follow the same rules of

procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994) (quotations omitted); see also Indiana v. Edwards, 554 U.S. 164, 185 (2008) (“A

pro se defendant may not . . . fail to comply with relevant rules of procedural . . . law.”)

(quotations omitted); United States v. Ceballos-Martinez, 387 F.3d 1140, 1145 (10th Cir.

2004) (“[W]e have never interpreted [our precedent] to give litigants—even pro se

litigants—carte blanche to disregard congressionally established procedural rules.”). The

page limit does not constitute cause for Mr. Trujillo’s procedural default.

       Further, Mr. Trujillo has not shown that our refusal to consider this claim would

result in a fundamental miscarriage of justice. Our review of the record fails to show that

Mr. Trujillo could succeed on a claim of actual innocence.

       We conclude that reasonable jurists could not debate with the district court’s

holding that subclaim (d) was procedurally barred.

       2. Subclaim (e)

       Mr. Trujillo mentioned his attorney’s failure to introduce testimony from his

counselor in his post-conviction motion to the Colorado trial court under the heading

“Conduct of Counsel Resulting in a Sham Defense.” Tr. Vol. 2, at 560. As with

subclaim (d), Mr. Trujillo simply listed this issue in his brief to the CCA challenging the

trial court’s denial of post-conviction relief and did not provide a supporting argument.

The CCA refused to address Mr. Trujillo’s “sham defense” argument for the same

                                              8
reasons that it refused to consider his argument on subclaim (d). Thus, the district court

found that subclaim (e) was procedurally defaulted.

       Mr. Trujillo makes the same arguments here on subclaim (e) as to cause and

prejudice as he does for subclaim (d). For the same reasons we articulated for subclaim

(d), we conclude that reasonable jurists could not debate that this issue was procedurally

barred.

       3. Subclaim (g)

       In subclaim (g), Mr. Trujillo argues that his attorney was ineffective because he

did not impeach the credibility of prosecution witnesses at trial. The district court held

that he did not exhaust this claim in the state courts. In his brief to the CCA challenging

the state trial court’s denial of his motion for post-conviction relief, Mr. Trujillo argued

that his attorney failed to interview prosecution witnesses and obtain criminal histories.

He also briefly added that his attorney’s failure to investigate prevented effective cross-

examination of prosecution witnesses. This latter point became subclaim (g) in Mr.

Trujillo’s § 2254 petition.

       The CCA did not specifically address the cross-examination issue. It did address

the failure to investigate issue and held that Mr. Trujillo failed to demonstrate that his

attorney provided ineffective assistance of counsel.

       The district court dismissed Mr. Trujillo’s subclaim (g) because the ineffective

cross-examination issue was not exhausted in the state courts. The court explained that

Mr. Trujillo presented this § 2254 claim in a different manner than he did in his brief to

the CCA. Although Mr. Trujillo’s limited reference to the cross-examination issue before

                                              9
the CCA raises concern about exhaustion, we conclude it is debatable whether the district

court’s exhaustion conclusion is correct.3

       Nonetheless, when a district court dismisses a § 2254 petition on procedural

grounds without reaching the underlying constitutional claim, to receive a COA the

petitioner must also show that reasonable jurists would find it debatable whether he had

stated a valid constitutional claim. Slack, 529 U.S. at 484. “In reaching this

determination, we will not delve into the merits of the claim, but instead will determine

only whether the petitioner has facially alleged the denial of a constitutional right.”

Fleming v. Evans, 481 F.3d 1249, 1259 (10th Cir. 2007) (quotations omitted).

       Mr. Trujillo has failed to allege a constitutional violation. His allegation of

ineffective cross-examination is conclusory and unsupported by sufficient facts or

argument showing that, but for his counsel’s alleged ineffective interrogation of

witnesses at trial, there is a reasonable probability he would not have been convicted, one

of the critical requirements of a claim of ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668 (1984). See Cummings v. Sirmons, 506 F.3d

1211, 1233-34 (10th Cir. 2007) (conclusory allegations are not sufficient to satisfy

Strickland). Therefore, we deny COA on subclaim (g).

       B. Ineffective Assistance of Counsel

       3
       The district court also found that subclaim (g) was procedurally defaulted because
Colo. R. Crim. P. 35(c)(3)(VI) and (VII) generally prohibit successive post-conviction
Rule 35 motions and two such motions were filed. Although two Rule 35 motions from
Mr. Trujillo appear in the record with different date stamps, these motions are identical,
and both have the same date listed next to Mr. Trujillo’s signature. Further, the CCA
appears to have considered only one Rule 35 motion. Therefore, whether this issue was
procedurally defaulted also is debatable.
                                             10
         To establish a claim of ineffective assistance of counsel, a petitioner must show

both (1) constitutionally deficient performance and (2) resulting prejudice by

demonstrating a reasonable probability that, but for counsel’s unprofessional errors, the

result of the case would be different. See Strickland, 466 U.S.at 687. If the applicant is

unable to show either “deficient performance” or “sufficient prejudice,” the ineffective

assistance claim necessarily fails. Hooks v. Workman, 606 F.3d 715, 724 (10th Cir.

2010).

         “[O]ur review of counsel’s performance under the first prong of Strickland is a

highly deferential one.” Byrd v. Workman, 645 F.3d 1159, 1168 (10th Cir. 2011)

(quotations omitted), cert. denied, 132 S. Ct. 763 (2011). “[W]e indulge in a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance” and presume that counsel’s conduct is sound strategy. Welch v. Workman,

639 F.3d 980, 1010 (10th Cir. 2011) (quotations omitted), cert denied, 132 S. Ct. 292

(2011). “To be deficient, the performance must be outside the wide range of

professionally competent assistance. . . . [I]t must have been completely unreasonable,

not merely wrong.” Hooks, 606 F.3d at 723 (citation omitted) (quotations omitted).

         To show prejudice, the applicant must establish that “counsel’s errors were so

serious as to deprive him of a fair trial, a trial whose result is reliable.” Id. at 724

(quotations omitted). “Establishing a reasonable probability of a different outcome

requires something less than a showing counsel’s deficient conduct more likely than not

altered the outcome in the case. Instead, a reasonable probability is one sufficient to



                                               11
undermine confidence in the outcome.” Id. (citation omitted) (quotations omitted).

“[M]ere speculation is not sufficient to satisfy this burden.” Byrd, 645 F.3d at 1168.

   1. Subclaim (a): Failure to Depose or Call Detective Berrera to Testify

       Mr. Trujillo argues that his attorney failed to provide effective assistance of

counsel because he did not depose or call Detective Berrera to testify. He claims that

Detective Berrera would have explained the connection between the three victims and

certain drug dealers whom Mr. Trujillo implicated while working as a confidential

informant. This testimony, he asserts, would have proved to the jury that the victims had

a motive to set him up and stage the charged assaults.

       The record indicates that Mr. Trujillo’s attorney investigated this connection

between the drug dealers and the victims and presented some of this information at trial.

Mr. Trujillo’s attorney subpoenaed Detective Berrera and attempted to obtain the

confidential informant reports relating to Mr. Trujillo’s work. Further, Mr. Trujillo

testified as to the connection between the victims and the drug dealers.

       Because Mr. Trujillo’s attorney investigated the connection between the victims

and the drug dealers, and because Mr. Trujillo has failed to prove that, but for his

attorney’s failure to depose and call Detective Berrera to testify, the result of his trial

would have been different, we conclude that reasonable jurists could not debate whether

the district court properly rejected this claim under the Strickland standards.




                                              12
   2. Subclaim (b): Failure to Obtain Exculpatory DNA Evidence from the Seat of
      Mr. Trujillo’s Truck

       Mr. Trujillo claims that his attorney should have obtained and presented DNA

evidence from Mr. Trujillo’s personal truck. One of the victims testified at trial that Mr.

Trujillo offered her a ride in his red or blue work truck, drove her to a secluded area, and,

after a struggle, raped her. Mr. Trujillo, on the other hand, testified that he had

consensual sex with the victim in his white, personal pickup truck.

       Mr. Trujillo argues that there was DNA evidence from one of the victims on the

seat of his personal white pickup truck and that this evidence would have proved that the

victim was lying when she said that Mr. Trujillo gave her a ride in a red or blue work

truck. This evidence, he contends, would also prove that the victims framed him for the

attacks. Mr. Trujillo explained this theory at trial when he testified that he and the victim

had consensual sex, after which the victim saved the condom, spread Mr. Trujillo’s DNA

on her pants and body, and then roughed herself up, all in an attempt to frame Mr.

Trujillo.

       As the Supreme Court explained in Strickland, “counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary. In any ineffectiveness case, a particular decision not to

investigate must be directly assessed for reasonableness in all the circumstances, applying

a heavy measure of deference to counsel’s judgment.” 466 U.S. at 691. “An attorney is

not required to investigate all leads as long as the decision not to pursue a particular lead




                                              13
is reasonable under the circumstances.” Smith v. Workman, 550 F.3d 1258, 1270 (10th

Cir. 2008) (quotations omitted).

       As the district court and the CCA noted, counsel’s failure to test Mr. Trujillo’s

personal pickup truck for DNA evidence was not unreasonable. Apart from Mr.

Trujillo’s contention, there is no indication that this DNA evidence existed. Moreover,

even if this evidence did exist, it would not prove that Mr. Trujillo and the victim had

consensual sex or that the incident in the secluded area did not occur. Further, the

overwhelming weight of the trial evidence goes against Mr. Trujillo’s theory that he was

framed. For these reasons, we conclude that reasonable jurists could not debate that the

district court properly rejected this ineffectiveness claim based on the Strickland

standards.

   3. Subclaim (c): Failure to Interview Prosecution Witnesses and Obtain Criminal
      Histories

       Mr. Trujillo argues that his attorney should have interviewed the prosecution’s

witnesses and obtained their criminal histories to impeach their credibility. He claims

that all the victims were drug addicts and that his attorney should have presented this

information at trial.

        The record, however, reflects that Mr. Trujillo’s attorney attempted to interview

the victims and requested criminal histories from the prosecution. The record also

reflects that one of the victims testified that she had a prior felony conviction for drug

possession and that she ingested cocaine with Mr. Trujillo on the night of the assault.




                                              14
Mr. Trujillo fails to provide any evidence that the other victims had criminal records or

used drugs in the past.

       The foregoing undermines any claim that either Strickland factor was met.

Accordingly, we conclude that reasonable jurists could not debate that the district court

properly rejected this claim.

   4. Subclaim (f): Conceding a Pretrial Motion Regarding the Stabbing of One of
      the Victims a Few Days Before the September 30, 1999 Incident with Mr.
      Trujillo

       Mr. Trujillo argues that his attorney should not have conceded the prosecution’s

motion in limine seeking to exclude evidence that one of the victims had been stabbed a

few days before she was allegedly raped by Mr. Trujillo. He claims that had this

evidence been introduced, it would have proved that the victim’s injuries were days old at

the time of the alleged rape and that Mr. Trujillo could not have caused them.

       Mr. Trujillo does not state what injuries the victim sustained from the stabbing,

nor does he explain how they would have been the same as the injuries that medical

personnel observed on the night of the alleged rape. The testimony of the medical

personnel who treated the victim on the night of the alleged rape strongly suggested that

the victim’s injuries were immediate. The paramedic who first examined the victim

testified that her arms and legs shook for approximately 30 to 45 seconds, which he

thought was a potential tonic/colonic seizure. The emergency room doctor who treated

her testified that she was transported to the hospital on a backboard with pain in her head,

neck, and forearm, and that she was frightened and anxious. He also testified that he

observed the victim’s injuries:

                                             15
       She had several small contusions . . . [that] were an inch to two inches in
       diameter. That her neck was tender along the midline . . . . She had some
       redness to the side of her cheek and a bunch of scratches to her back. She
       had a small cut on her right elbow and then a two-by-four abrasion on her
       forearm . . . .

Tr. Vol. 14 at 10. He further testified that although he did not think the shaking episode

was a tonic/colonic seizure, he did observe that the victim was having muscle tremors.

       Because there was ample testimony at trial regarding the victim’s immediate

injuries sustained the night of the assault, we conclude that reasonable jurists could not

debate that the district court properly dismissed this ineffective assistance claim.

   5. Subclaim (h): Failure to Make a Closing Argument

       Mr. Trujillo argues that he was deprived of effective assistance of counsel because

his attorney waived his opportunity to present a closing argument. He contends that his

attorney should have used this opportunity to point out inconsistencies in the

prosecution’s case. He also claims that by failing to make a closing statement, his

attorney essentially conceded that Mr. Trujillo was guilty.

       The Supreme Court has never considered whether failure to give a closing

argument constitutes ineffective assistance. See Allen v. Lawhorn, 131 S. Ct. 562, 564

(2010) (Scalia, J., joined by Thomas, J. and Alito, J., dissenting from denial of certiorari)

(“[N]one of our cases has ever considered whether the failure to give a closing argument

can be considered prejudicial under Strickland.”). But we have stated that “it is well-

settled that the decision to waive an opening or closing statement is a commonly adopted

strategy, and without more, does not constitute ineffective assistance of counsel.” Fox v.

Ward, 200 F.3d 1286, 1296 (10th Cir. 2000). The record shows that Mr. Trujillo’s

                                             16
attorney actively defended Mr. Trujillo throughout the trial and never conceded Mr.

Trujillo’s guilt.

       Even if we were to question Mr. Trujillo’s attorney’s decision to waive closing

argument, Mr. Trujillo has not established that he was prejudiced by this decision. Based

on the overwhelming weight of the evidence at trial, such an argument would likely not

have changed the outcome of the trial.

       For these reasons, we conclude that reasonable jurists could not debate that the

district court properly rejected this claim based on the Strickland standards.

   6. Subclaim (i): Failure to Challenge the Composition of the Jury

       Mr. Trujillo argues that his attorney should have challenged the composition of the

jury, which, including alternates, consisted of twelve women and two men, all of whom

were white. He claims that the large number of women on the jury made it biased

because this was a sexual assault case.

       The Sixth Amendment guarantees a defendant the right to a jury pool consisting of

a fair cross section of the community. Taylor v. Louisiana, 419 U.S. 522, 530 (1975).

But “[d]efendants are not entitled to a jury of any particular composition” and the actual

jury need not mirror the community. Id. at 538. A defendant also does not have a

constitutional right to a “jury composed in whole or in part of persons of his own race.”

Batson v. Kentucky, 476 U.S. 79, 85 (1986) (quotations omitted). We are not aware of

contrary authority regarding a jury consisting primarily of women.

       Mr. Trujillo appears to be making a Batson claim, but he never argues that his

attorney or the prosecution improperly used their peremptory challenges. Nor does Mr.

                                             17
Trujillo challenge the composition of the jury pool. He does not present a cognizable

issue relating to the composition of the jury.

       For these reasons, we conclude that reasonable jurists could not debate that the

district court properly rejected this claim based on the Strickland standards.

   7. Subclaim (h): Failure to Call Two Important Rebuttal Witnesses

       Mr. Trujillo argues that his attorney should have called Agent Susan Stephens and

Agent James Greer to testify at trial that he did not have visible injuries during the days

after one of the incidents even though the victim testified that she had kicked and

scratched him.

       Three prosecution witnesses testified that Mr. Trujillo had visible injuries after the

incident. The mother of his child testified that he had large scratches on his face and

arms. Additionally, two of Mr. Trujillo’s coworkers testified of his injuries—one

testified that he had scratches on his face, and the other testified that he had a black eye.

Conversely, Mr. Trujillo’s girlfriend and his roommate both testified that he did not have

scratches on his face or arms after the alleged incident.

       Mr. Trujillo argues that Agents Greer and Stephens would have presented

unbiased testimony that he did not have visible injuries after the alleged incident. He

states that Agents Greer and Stephens responded to a domestic violence call at his

girlfriend’s home less than a week after the incident and prepared a police report

indicating that “John [Trujillo] stated that he had no injuries and there was no damage

done to his truck.” ROA, Vol. 1 at 40, 65. According to Mr. Trujillo, if he had scratches



                                              18
on his face or a black eye, the agents would have included that information in their police

report.

          But this police report appears to be limited to the discrete domestic violence

incident and refers only to what Mr. Trujillo himself reported about his injuries, not the

officers’ observations about any prior injuries that Mr. Trujillo might have had. Thus,

there is no indication that Agent Greer or Agent Stephens would have testified that Mr.

Trujillo did not have visible injuries. Furthermore, Mr. Trujillo’s attorney did elicit

testimony from two witnesses that Mr. Trujillo did not have visible injuries.

          For these reasons, we conclude that reasonable jurists could not debate whether

the district court properly rejected this claim.

   8. Other Ineffectiveness Claims

          In his application for COA, Mr. Trujillo mentions other ineffective assistance

arguments, such as inconsistencies in testimony that his attorney should have highlighted

or testimony that he should have elicited. But Mr. Trujillo does not fully articulate these

arguments, nor does it appear that he fully exhausted them in state court. In any event,

even if Mr. Trujillo had exhausted these arguments, after reviewing the record, we

conclude that none of these arguments supports a debatable claim for ineffective

assistance of counsel under the Strickland standard.

   9. Cumulative Effect

          Mr. Trujillo argues that the cumulative effect of his attorney’s errors constitutes

ineffective assistance of counsel and that the district court erred in considering each of his

claims in isolation. We disagree. We have not found Supreme Court precedent holding

                                                19
that the cumulative effect of a counsel’s nonerrors may constitute ineffective assistance.

We explained in United States v. Cox, 83 F.3d 973, 990 (10th Cir. 2010), that

“[c]umulative error analysis evaluates the effect only of errors, not the cumulative effect

of nonerrorrs.”; see also Bunton v. Atherton, 613 F.3d 973, 990 (10th Cir. 2010) (“In any

event, the cumulative error doctrine does not apply here because we have not found the

existence of two or more actual errors.”). Because we reject all of Mr. Trujillo’s

individual claims for ineffective assistance of counsel, we cannot hold that the

cumulative effect of his attorney’s conduct was nonetheless ineffective. We conclude

that this argument does not support Mr. Trujillo’s application for a COA.

                                   III.   CONCLUSION

       After reviewing Mr. Trujillo’s application for a COA, the district court’s orders,

and the entire record, we conclude that Mr. Trujillo is not entitled to a COA. We deny

his request for a COA and dismiss this matter. We grant Mr. Trujillo’s request to proceed

in forma pauperis.

                                          ENTERED FOR THE COURT



                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                             20